             Case 5:20-cv-01321 Document 1 Filed 11/10/20 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION


GILBERT DIAZ,                                         §
                                                      §
               Plaintiff,                             §
                                                      §      Civ. No. 5:20-cv-1321
V.                                                    §
                                                      §
CUATRO T CONSTRUCTION, INC.,                          §
                                                      §
               Defendant.                             §

                             PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Gilbert Diaz (“Diaz” or “Plaintiff”) files this Original Complaint against

Defendant Cuatro T Construction, Inc. (“Cuatro T” or “Defendant”), and would show as follows:

                                            A. Parties

       1.      Plaintiff Gilbert Diaz is an individual residing in San Antonio, Texas. He is a former

driver for Cuatro T.

       2.      Defendant Cuatro T. Construction, Inc. is a company doing business in the State of

Texas. Defendant can be served with process by serving its registered agent for service of process,

Laurie B. Tondre, at 1241 CR 251, Hondo, Texas 78861.

                                   B. Jurisdiction and Venue

       3.      This case is brought under the Americans with Disabilities Act, as amended

(“ADA”), 42 U.S.C. § 12112, et seq. and the Texas Commission on Human Rights Act, Section

21.051, et seq., of the Texas Labor Code (“TCHRA”).

       4.      This Court has jurisdiction over this matter according to 28 U.S.C. § 1331 and 42

U.S.C. § 12112.



PLAINTIFF’S DISABILITY DISCRIMINATION COMPLAINT                                                    1
             Case 5:20-cv-01321 Document 1 Filed 11/10/20 Page 2 of 4




       5.      This Court has supplemental jurisdiction over Plaintiff’s state law claims of a

violation of TCHRA by virtue of 28 U.S.C. § 1367.

       6.      Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to the claim occurred in this District.

                           C. Exhaustion of Administrative Remedies

       7.      Plaintiff timely filed a charge of discrimination against Defendant with the Equal

Employment Opportunity Commission. (“EEOC”).

       8.      Plaintiff files this Original Complaint within 90 days after receiving the notice of

the right to sue from the EEOC.

                                              D. Facts

       9.      Diaz was employed as a driver for Cuatro T Construction, Inc., from October 2018

through December 2019.

       10.     Before Diaz began working for Cuatro T, he had a pre-existing heart condition that

required surgery. Also before he began working for Cuatro T, Diaz’s physician released him to

work fulltime without restrictions, as long as he stopped driving if he experienced any heart pain.

When Diaz accepted the driving job with Cuatro T, Diaz informed them of his medical condition

and his doctor’s instruction to cease driving if he experienced heart pain.

       11.     For the first fourteen months of Diaz’s employment with Cuatro T, he did not need

to cease driving due to heart pain. On December 19, 2019 at approximately 3 p.m., however, Diaz

began experiencing heart pains. Diaz had already been working for approximately twelve hours

and it was the end of his normal workday.

       12.     However, the dispatcher called and instructed Diaz to do another load. Diaz

reminded the dispatcher that due to his heart condition, his doctor had instructed him not to drive


PLAINTIFF’S DISABILITY DISCRIMINATION COMPLAINT                                                  2
              Case 5:20-cv-01321 Document 1 Filed 11/10/20 Page 3 of 4




if he was experiencing any heart pain. The dispatcher informed Diaz that if he declined to deliver

the load, Cuatro T would terminate Diaz.

        13.    Diaz declined the load, in accordance with his doctor’s instructions, and Cuatro T

terminated Diaz the same day.

              E. Count 1—Disability Discrimination under the ADA and TCHRA

        14.    Plaintiff incorporates by reference all of the allegations made above.

        15.    Plaintiff is disabled, as defined by the Americans with Disabilities Act (“ADA”)

and the Texas Commission on Human Rights Act (“TCHRA”). Specifically, as a result of his heart

condition, Plaintiff has a medical condition that substantially limits one or more major life

activities.

        16.    Plaintiff is qualified to perform the essential functions of the position of driver with

or without accommodations.

        17.    Plaintiff is an employee within the meaning of the ADA and TCHRA.

        18.    Defendant violated the ADA and TCHRA by intentionally discriminating against

Plaintiff because of his disability. Defendant’s discriminatory acts include terminating Plaintiff.

        19.    Additionally, Defendant discriminated against Plaintiff by failing to provide

Plaintiff with a reasonable accommodation. Although Plaintiff requested that he be permitted to

stop working at the end of his normal work day because he was suffering heart pain, Defendant

refused to make this accommodation.

                                       G. Prayer for Relief

        20.    Plaintiff respectfully requests and demands judgment against Defendant for the

following:

        (a)    Actual, consequential, and compensatory damages;


PLAINTIFF’S DISABILITY DISCRIMINATION COMPLAINT                                                       3
              Case 5:20-cv-01321 Document 1 Filed 11/10/20 Page 4 of 4




        (b)     Exemplary and punitive damages;

        (d)     Pre-judgment interest if, as, and when allowed by law;

        (e)     Reasonable and necessary attorney’s fees;

        (f)     Costs of court;

        (g)     Post-judgment interest; and

        (h)     Any other relief to which Plaintiff may be entitled, whether in law or equity.

                                         H. Jury Demand

        21.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff requests a

trial by jury on all issues.



                                              Respectfully submitted,

                                              /s/ Allison Sarah Hartry
                                              Lawrence Morales II
                                              State Bar No. 24051077
                                              lawrence@themoralesfirm.com
                                              Allison Sarah Hartry
                                              State Bar No. 24083149
                                              ahartry@themoralesfirm.com
                                              THE MORALES FIRM, P.C.
                                              6243 IH-10 West, Suite 132
                                              San Antonio, Texas 78201
                                              Telephone: (210) 225-0811
                                              Facsimile: (210) 225-0821

                                              ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S DISABILITY DISCRIMINATION COMPLAINT                                                  4
